 60DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIXNOTICE To ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL bargain upon request with Insurance Workers International Union,AFL-CIO, as the exclusive representative of all employees in the bargainingunit described herein with respect to rates of pay, hours of employment, orother conditions of employment, and embody in a signed agreement any under-standing reached.The bargaining unit is:All our debit agents in Districts in Baltimore City and Anne ArundelCounty, Maryland (Districts presently numbered 153, 159, 160, 161, 162,164, 167, 168, and 174), but excluding all office clerical employees, guards,professional employees, managers, assistant managers, special agents, in-spectors and supervisors as defined in the Act.WE WILL NOT refuse to bargain collectively with Insurance Workers Inter-national Union, AFL-CIO, as the exclusive representative of our employees inthe unit described herein.WE WILL NOT in any like or related manner interfere with, restrain, or co-erce our employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist Insurance Workers International Union,AFL-CIO, or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in other concerted activitiesfor the purpose of collective bargaining or other mutual aid or protection.UNITED INSURANCE COMPANY OF AMERICA,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions, theymay communicate directly with the Board's Regional Office, SixthFloor, 707 North Calvert Street, Baltimore, Maryland, Telephone No. 752-8460,Extension 2100.Formold Plastics,Inc.andDistrict No. 8, International Associa-tion of Machinists,AFL-CIO.Case No. 13-CA-6641. Judy 30,1965DECISION AND ORDEROn May 11, 1965, Trial Examiner Stanley Gilbert issued his Deci-sion in the above-entitled proceeding, finding that the Respondent hadnot engaged in the unfair labor practices alleged in the complaint andrecommending that the complaint be dismissed in its entirety, as setforth in the attached Trial Examiner's Decision.Thereafter, theGeneral Counsel filed exceptions to the Decision and a supportingbrief, and the Respondent filed a brief in support of the Trial Exam-iner'sDecision and in opposition to the General Counsel's exceptions.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Brown and Zagoria].154 NLRB No. 16. FORMOLD PLASTICS, INC.61The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the TrialExaminer's Decision and the entire record in this case, including theexceptions and briefs, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsOrder the Order recommended by the Trial Examiner, and ordersthat the complaint herein be, and it hereby is, dismissed in its entirety.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEBased upon a charge filed August 26, 1964, and amended September 25, 1964, byDistrictNo. 8, International Association of Machinists, AFL-CIO, hereinafter re-ferred to as the Union,the complaint herein was issued October 14, 1964. Saidcomplaint alleges that Respondent,Formold Plastics,Inc., violated Section 8(a)(1)and (3)of the National Labor Relations Act,as amended,by issuing a warningnotice to Klaus Kapke and discharging him because of his protected union activity.Respondent,in its answer,denied that it committed the unfair labor practicesalleged.Pursuant to notice, a hearing was held on December 7 and 8, 1964, in Chicago,Illinois, before Trial Examiner Stanley GilbertAt the close of the hearing oralargument was waived.Within the time set therefor,briefs were submitted by theGeneral Counsel and Respondent.Upon the entire record herein,and from my observation of the witnesses, I makethe following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTFormold Plastics, Inc., an Illinois corporation with its offices at Blue Island,Illinois, is,and at all times material has been, engaged in the manufacture of plasticproducts.In the course and conduct of its business operations during the calendaryear 1963,a representative period, Respondent received goods valued in excess of$50,000 directly from points outside the State of Illinois.As is conceded by Respondent,it is, and has been at all times material herein,engaged in commerce,and its operations affect, and have affected,commerce withinthe meaning of Section 2(6) and (7) of the Act.If.THE LABOR ORGANIZATION INVOLVEDAs is conceded by Respondent, the Unionis a labor organizationwithinthe mean-ing of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESAll of the witnesses appeared to be candid and to be testifying to their bestrecollection and there is little conflict in their testimony with respect to the factsmaterial to the issues herein IThe conflict, rather,iswith respect to the inferencesto be drawn from said facts.The issues are whether or not the warning noticewhich Respondent issued to Klaus Kapke about 4 p.m. on August 21, 1964, andhis discharge,some minutes later, were unlawfully motivated.'While there are some contradictions,for the most part they are with respect to mat-ters which have no bearing on the issues. 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDKlaus Kapke entered the employ of Respondent in March 1963 as a machinist.His rate of pay was $2 80 at the start of his employment,and he received increasesof 10 cents an hour in October 1963 and 20 cents an hour in June 1964.On or about July 15, 1964,2Kapke called the Union and, in the course of hisconversation with one of its representatives,Kapke asked him whether the Unionwould be interested in organizing the employees of Respondent.About the middleof August,a representative of the Union called upon Kapke at his home and dis-cussed with him plans for organizing the employees.Kapke gave the representativea list of employees which he had compiled.Early in the morning of August 21, 1964,a representative of the Union distributedunion literature and authorization cards to employees entering Respondent's plant.However, shortly after the representative started said distribution,he was asked bya policeman whether he had a permit,and, upon being advised that he did not havea permit, the policeman suggested that he discontinue his activity.There is no evi-dence that Respondent was responsible for the appearance of the policeman.About 8 a.m,Kapke had a conversation with his immediate supervisor,GeorgeArnold, foreman of the machine shop(apparently also referred to as the toolroom).Both Kapke and Arnold testified with respect to their conversation and there wasno material difference in their testimony.Kapke initiated the conversation by re-ferring to the presence of the union representative outside the plant.According toArnold,Kapke commented that it looked like an "inside job" because the Union hadknowledge of some of the working conditions inside the plant, to which Arnold re-plied that he did not think it was, because the working conditions were no secret.They both testified that Kapke indicated that he thought there was a need for aunion and they discussed benefits given employees by the Respondent as comparedwith union scaleFurther,they both testified that Arnold told Kapke of an attemptby a union,some years prior thereto,to organize Respondent's employees to whichthey responded by signing a petition indicating their unwillingness to have that unionrepresent them, and that Kapke replied that he would not sign such a petition.Also,it is clear from the testimony of both witnesses that Kapke indicated that he wasin favor of the UnionAbout an hour later, Arnold had a conversation with Henry Woike, who was alsoemployed in the toolroomBoth Arnold and Woike testified to this conversationand there is no material variation in their testimony with regard thereto.Accord-ing to their testimony,Woike approached Arnold and commented on the presenceof the union representative outside the plant early that morning.Arnoldindicated that he knew about it and said that he did not think any of the employeeswould be in favor of the Union except Kapke.During the course of their con-versation they were joined by Richard Gerk,who was then assistant to the plantmanager and who had been, until about approximately a month prior thereto,foreman of the machine shopGerk commented to them, "Well,maybe the Unionwould be a good thing for the foremen." 3During the morning Kapke left his machine and went into the "elox room," aseparate room in the machine shop, where he was seen by Gerk. Both Gerk andKapke testified with respect to the incident,and, while there are variations in thedetails of their testimony, the variations are of no materiality.Kapke testified that,when he realized he was being observed by Gerk, he pretended to have business thereby looking into the toolbox of one of the employees in that room.He testified fur-ther that he looked into the toolbox because "there could have been a possibilitythat he borrowed a tool or returned a tool," and admitted that he figured that Gerkmight think he was there on legitimate business.It is apparent that Gerk realizedthat Kapke was not in the elox room on business,for Gerk told him that his actionof looking into the toolbox was a "phony excuse" and admonished him for beingaway from his machine.Gerk testified that immediately after this incident he met Personnel Director FredBuursma.Both Buursma and Gerk testified as to the conversation they had at thispoint and their testimony is substantially in accord.According to their testimony,2According to Kapke's testimony,page 71, line 2, of the transcript, the date was July 15,1963,however, it is clear from the record that the correct year is 19643This was the testimony of Woike, a witness called by the General Counsel,and histestimony on this point was corroborated by Gerk. FORMOLD PLASTICS, INC.63Gerk complained to Buursma that Kapke "was driving him nuts" andexplainedthat he had found him away from his machine again, and Buursma suggested heissue a warning slip to Kapke.4 Both Gerk and Kapke testified that Gerk had ad-monished Kapke on a number of occasions about leaving his machine, and Kapkefurther testified that on some of the occasions Gerk spoke more harshly to himthan on others, depending on Gerk's mood at the time.Gerk testified, and it is found, that he then instructed Arnold, Kapke's foreman,to issue a warning slip to Kapke. It appears that Buursma, who had become per-sonnel director approximately 5 months previously, had had warning slips printedin June, primarily to curtail absenteeism in the production department.Buursmatestified, and it is found, that the slips were handed out to production foremen inJune or July, but that none had been given to Arnold (for the toolroom) until2 or 3 days prior to August 21. It further appears that, while warning slips hadbeen issued to production employees, Kapke's warning slip was the firstissued inthe toolroom.Although Arnold was instructed by Gerk in the morning to issue a warning sliptoKapke, it was not given to Kapke until 4 p.m. of that day.Arnold testified that,when Gerk asked him in the middle of the day if he had issued the slip to Kapke,he explained, "If I give him that slip now, there-this is going to be the topic ofthe conversation all day and the whole shop is going to be chaos down there" andthatGerk suggested that he give Kapke the slip before Kapke went home.Gerkcorroborated this testimony and it is credited.The warning slip which Kapke received recited the offense to be that he "leftinternal grinder for periods of time, while machine was running."According toKapke's testimony, Arnold stated to him when he handed him the warning noticethat he assumed Kapke knew what it was about and that he replied, "I think it isbecause of the incident at the elox room "Kapke further testified that he toldArnold he was going to protest the warning notice and asked if the personneldirectorwas "still in", that when Arnold answered that he thought he was, he(Kapke) replied, "Oh, never mind, it is just a waste of time to talk to him, I amjust going to mail the union card, sign the union card, and mail it in if that is theway it is going to be.We are going to get justice around here"; that he signed theunion card in the presence of Arnold; that Arnold left and went to the telephoneand a few minutes later returned and said that "personnel" wanted to see him; thathe replied that he did not want to go; and that Arnold said to him, "Well,personnelwants to see you.Go up."Arnold testified that when he handed the slip to Kapke, Kapke asked him whatitwas for; that he replied, "Don't be so naive, Klaus, you know what it is for.Youhad a discussion with Mr. Gerk this morning"; that Kapke's face turned scarlet, hemade a fist and said, "That God Damn Gerk, I will bust him right in the mouth";that Kapke said he wanted to see Buursma; that he replied that if he wanted to doso, to go up and see him; that about that time Gerk called him with regard to somebusiness matter; that, after talking about the business matter, he informed Gerk thathe had just handed the warning slip to Kapke and "the roof just went up"; thatKapke had said he wanted to see Buursma and he had told Kapke to go up andsee him; that Gerk told him that Buursma was getting ready to leave but he wouldhave him wait; that he saw Kapke waving his slip around and several of the menhad gathered around him; that he told Kapke that it had nothing to do with theother men and to "leave them out of this" and, if he had any complaint, to see him,Gerk, or Buursma; that Kapke said that he did not want to see Buursma and stated,"I am going straight to the Labor Relations Board.Give me two more of theseand I will go to the Labor Relations Board"; that Kapke said, "I'm going to fill outthis card," and went through the motions of filling out a union card; that he toldKapke that he could not threaten him with "that," because he did not care if hefilled it out; that he told Kapke Buursma was waiting to see him and to go up andsee Buursma; that a short while later Gerk called him and asked why Kapke hadnot arrived; that he went over to Kapke and told him that Buursma was waiting forI In his brief General Counsel implied that this conversation between Gerk and Buursmadid not occur.However, the testimony is credible,appears to be in conformity withsurrounding facts, and both were convincing witnessesTherefore,their testimony as tothis conversation is credited. 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDhim; that Kapke again told him that he did not want to see Buursma; that he wasgoing to the Labor Relations Board, to which he replied, "What you do tomorrowisup to you but right now, you are going up to see Fred Buursma. You asked tosee him.Imade arrangements for him to stay and you are going to see him now,"and that Kapke turned off his machine, "slammed down on his bench," and left.There are some differences in the testimony of Arnold and Kapke about this in-cident.Arnold's testimony is substantially more detailed,5 and indicates that hehad two telephone conversations, not one as would appear from Kapke's testimony,between the time he gave the warning slip to Kapke and Kapke left for Buursma'soffice.His testimony as to the two telephone conversations (with Gerk) wascorroborated by Gerk,6 and his testimony with respect to Kapke's demonstration ofanger was convincing, not only by reason of the fact that it was uncontradictedand that Arnold was an impressive witness, but also by reason of the fact that thetestimony of subsequent events was further evidence of Kapke's angry reaction tothe receipt of the warning slip.Therefore, it is concluded that Arnold's testimonyisan accurate and more complete recital of what occurred at that point.Kapke, Gerk, and Buursma testified as to what occurred when Kapke arrived inBuursma'soffice.Kapke testified as follows:A. Richard Gerk said, "I see you are unhappy about the warning notice."I told him, "I think you are only using this as an excuse because of the[union] drive which took place in the morning."A. He says that I was actuallyagitatingand instigating the guys.Q.What, if anything, did you say to him?A. I asked him to get back to the point, to the warning notice.He did not get back to the point.I said, "Well, I'm going to mail this union card into the union office when Iget off today if that is the way you are going to-if that is the way I am goingto get justice around here."I said, "If you don't like it, give me two more warnings and I will take themdown to the Labor Relations Board."That is when Mr. Buursma said, "You are through, and you are through,now."Gerk testified as follows:Q. (By Mr. LYON.) Will you please describe his [Kapke's] appearance ashe came intothe office.A. It goes back to the same story.He struckme as being belligerent.TRIAL EXAMINER: What did you observe?The WITNESS: He walkedin fast.TRIAL EXAMINER: Yes.The WITNESS: His actions were quick.He was boistrus [sic].He waswaiving [sic]thishere warning slip.He mentionedthat he was being picked5Kapke was not called to testify in rebuttal of any of the details of Arnold's testimonyeAccording to Buursma's testimony,Arnold did have two telephone conversations atthis point.But Buursma testified that the first was with him(Buursma)and that itwas initiated by Arnold to notify him that Kapke wanted to see him about his warningslip,Buurma further testified that he told Arnold to tell Kapke"to come up" ; thatthere was a delay; and that then Gerk called Arnold and told him that he (Buursma) waswaiting and to "make sure that Kapke comes on up"According to Gerk's testimony,he had two conversations with Arnold while he was in Buursma's office.In his first con-versation,he testified,he told Arnold"you better get him [Kapke] up here quick,George,because Fred[Buursma] wanted to leave."Gerk further testified that subsequently hecalled Arnold,asked him where Kapke was,and told him that Buursma"needed to get outof here." In view of this corroboration by Gerk of Arnold's version it is concludedthat Buursma was in error about Arnold's first telephone conversation being with him.However,this contradiction in the testimony does not appear to be of any significance,since,even if it is concluded that Arnold did initiate the first call and talked to Buursma,the resolution of the issues herein would not be altered. FORMOLD PLASTICS, INC.65.on and I told him it was for the same reason if he figured he was picked on,he should leave this other fellow, Johnny Klein alone.He was downstairsantagonizing individuals.I pointed out by telling people-I pointed out to him by telling him thatpeople did the same work he did for less money and when there is a realtedious job it gets on people's nerves.He said, "Give me two more of these and I will go to the National LaborRelations Board."And at that time I believe Mr. Buursma said, "You have it."Buursma testified as follows:Q. Did you observe Mr. Kapke as he came in'A. Yes, I did.Q. And what did you observe?A.Well, I observed that Mr. Kapke was quite angry, was quite an angryyoung man.Q Why do you say that?A.Well, he walked into the office and he had this warning slip and he startedshaking it.And in a very loud tone said, "Give me two more of these and Iwill take it to the National Labor Relations Board."Q. That is all he said to you as he walked in?A.Well, he was addressing Mr. Gerk about the fact that Mr. Gerk-hethought that Mr. Gerk was constantly picking on him.And after he madethis statement, I said that it won't be necessary for two more.This will besufficient.Both Gerk and Buursma denied that Kapke said anything about a union cardor made a statement attributing the warning notice to the union drive.?When Buursma was questioned as to why he discharged Kapke, he testified asfollows:The WITNESS: For his attitude.He came up to the office-our office is oneof such that there are partitions.He came up with his loud, boistrus [sic] attitude, yelling, threatening. I hadno choice but to discharge him.I certainly could not have him going back down into the shop and saying,"Well, I sure blew up at Buursma." I just couldn't afford that.I am trying to finally establish some discipline at this company.It does not appear reasonable to infer from all the circumstances that either theissuance of the warning slip or the discharge was motivated by Kapke's protectedunion activity or because of his prounion sentiments.The record clearly demonstrates that Gerk had repeatedly warned Kapke aboutleaving his machine and that the warning slip was issued because of Kapke's repeti-tion of the offense that morning. It is clear from Kapke's testimony that, when herealized that Gerk saw him in the elox room away from his machine, he anticipatedthat Gerk would be angry and pretended to have business in the elox room.While the timing of the issuance of the warning slip and of the discharge, on theday the Union started its organizational drive, and the fact that Kapke had madeitevident to management that day that he was in favor of the Union,8 cast some7 These denials are the only substantial contradictions between the testimony of Kapkeand the other two witnesses.While this conflict does not appear to be of any materiality,it Is concluded that the denials should be credited. It appears that Kapke did makesomewhat similar statements about the Union to Arnold and It is possible that he wasconfused in thinking that he repeated them In Buursma's office. It appeared to me thatall three of the witnesses were attempting to state their best recollection of what occurred.In view of the denials by both Gerk and Buursma, it is my judgment that they shouldbe credited.8 The record would not support an Inference that management had knowledge of the factthat Kapke was Instrumental In Initiating the Union's interest in organizing Respondent'semployees.206-446-66-vol. 151-6 66DECISIONSOF NATIONALLABOR RELATIONS BOARDsuspicion on Respondent'smotivation,nevertheless,in all of the circumstances, itdoes not appear that there is sufficient evidence to warrant an inference of unlaw-fulmotivation.There was no showing of any animosity toward the Union on thepart of Respondent.On the contrary,the only evidence of management's attitudetoward the Union was a favorable statement made by Gerk, who was responsiblefor issuing the warning slip.He indicated,by his comment to Woike and Arnoldthatmorning,that he thought the Union would be a good thing for the foremen.There appears to be no significance in the fact that Kapke's was the first warningslip to be issued in the toolroom.This was reasonably explained by credited testi-mony that Arnold had been given the printed warning slips only a short while priorthereto.It is evident that they had not been printed in June in anticipation of theevents of August 21.Furthermore,itappears that there was reasonable cause forissuing the warning slip to Kapke(previous verbal warnings by Gerk about hisleaving his machine and his repetition of the offense that morning).The GeneralCounsel elicited testimony with respect to the practice of employees in the toolroomtaking their"breaks" at their own discretion.It does not appear that this practicehas any bearing on the offense of leaving a machine while it is running, as evidencedby the repeated warnings Gerk had given Kapke and Kapke's realization that he wasguilty of such an offense by being in the elox room.As forhis discharge,it is noted that it was Kapke who initiated the conferencewith Buursma(during which he was discharged)by telling Arnold that he wantedto see Buursma to protest the warning slip.While Kapke did indicate that hechanged his mind about seeing Buursma,and, nevertheless,Arnold insisted he doso, it is concluded from the circumstances that this insistence was not for the pur-pose of effecting Kapke's discharge,but for the purpose of resolving the personnelproblem created by Kapke's reaction to the warning notice.It is further concluded that Kapke's conduct in Buursma's office reasonably couldhave caused his discharge.Buursma credibly testified that he had no intention offiringKapke prior to his arrival in his office,but that he took such action becauseofKapke's"loud, boistrus[sic]attitude,yelling, threatening."While it appearsthat his threat was that he would complain to the Board if given two more warnings,it is concluded that the discharge was not motivated by reason of the content of thethreat,but because of his conduct in the office while uttering it.While it appearsthatKapke had received merit raises,the last one about 2 months prior to his dis-charge, this would not appear to be of any materiality.Respondent did not contendthat it discharged him for being incompetent as a machinist,but for his conduct inBuursma's office.In the absence of any showing that Respondent was hostile to the Union and inview of the presence of reasonable cause for the issuance of the warning slip andfor the discharge,it is determined that a conclusion would not be justified that thereasons relied upon by management for its action were merely pretextual or thatKapke's prounion sentiment was a motivating factor. It is concluded,therefore,that the General Counsel has not proved by a preponderance of the evidence thateither the issuance of the warning slip or the discharge was unlawfully motivated.Upon the basis of the foregoing findings of fact,and upon the entire record inthis case,Imake the following:CONCLUSIONS OF LAW1Respondent is an employer engaged in commerce within the meaning of Sec-tion 2(6) and(7) of the Act.2.The Unionisa labor organization within the meaning of Section 2(5) ofthe Act.3.GeneralCounsel has failed to prove by a preponderance of the evidence thatRespondent, by issuinga warning notice to Klaus Kapke, violated Section 8(a)(1)of the Act,as alleged in the complaint.4.General Counsel has failed to prove by a preponderance of the evidence thatRespondent,by discharging Klaus Kapke, violated Section 8(a)(3) and(1) of theAct, as alleged in the complaint.RECOMMENDED ORDERIt is recommended that the complaint be dismissed in its entirety.